Jenkins, P. J.
1. An assignment of error in an appeal to the appellate division of the municipal court of Atlanta from an order of the trial judge overruling an oral motion for a new trial, which does not set forth the grounds of the oral motion, is incomplete and presents nothing for consideration by the appellate division. Reese v. Miller, 33 Ga. App. 442 (126 S. E. 904) ; Atlanta & West Point R. Co. v. Williams Brick Co., 36 Ga. App. 814 (138 S. E. 248) ; Coppedge Dry Cleaning Co. v. Levine, 41 Ga. App. 382 (153 S. E. 206).
2. “An assignment of error, in an appeal to the appellate division of the municipal court of Atlanta, excepting directly to the final judgment of the trial judge, rendered upon the trial, is made too late to confer upon the appellate division jurisdiction for its consideration, where the appeal is made after ten days from the date of the final judgment.” Coppedge Dry Cleaning Co. v. Levine, supra.
3 The appeal to the appellate division of the municipal court in this case, which is substantially in the language of the appeal in Branon v. Ellbee Pictures Cor., 40 Ga. App. 450 (150 S. E. 168), as quoted in that ease, did not set forth the grounds of the motion for a new trial previously overruled, did not assign error upon the judgment of the trial judge overruling the motion for a new trial, and was not entered within ten days from the judgment rendered upon the trial. Consequently, the appellate division properly dismissed the appeal, and the judge of the superior court did not err in overruling the, certiorari. See, in. this connection, Jeter v. Turman-Brown Co., 169 Ga. 30 (149 S. E. 555).

Judgment affirmed.


Stephens and Bell, JJ., concur.